internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------- ------------------------------------ ------------- -------------------------- in re ----------------------------------------- ------------- ------------------------------------ ------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc it a plr-126651-06 date date --------------------------------------------------------------------------------- ---------------- ------------------------------------------------------- ---------------------------------------------------------- legend taxpayer taxpayer’s address ----------------------------------------------------------------------------------------------------------------- taxpayer’s id related_party limited_liability co dollar_figurea dollar_figureb d corp e corp f corp relinquished_property replacement_property ------------------------------------------------------ ----------------------------------------- --------------------------------------- ------------------------------------- ------------------------------------- ------------------- ----------------- ----------------- plr-126651-06 date date date date dear ------------- ----------------- -------------------- -------------------- ------------------- this letter responds to your ruling_request submitted on behalf of taxpayer by letter dated date as to whether nonrecognition treatment under sec_1031 of the internal_revenue_code will apply to its transfer of real_property in a multi-party exchange involving a related_party and a qualified_intermediary statement of facts we rely on the facts and conditions set forth in taxpayer’s submissions dated date taxpayer and related_party are related_persons within the meaning of sec_1031 taxpayer acquired relinquished_property on date and held it as rental property in taxpayer’s possession relinquished property’s fair_market_value substantially increased related_party wished to acquire relinquished_property from taxpayer and taxpayer wished to transfer relinquished_property to related_party through a like-kind_exchange pursuant to sec_1031 however because related_party did not own like-kind assets that taxpayer wished to acquire taxpayer entered into an agreement with an unrelated third party to acquire replacement_property replacement_property is like- kind to relinquished_property within the meaning of sec_1031 and sec_1_1031_a_-1 replacement property’s fair_market_value was substantially higher than relinquished property’s fair_market_value the unrelated third party required the closing of the sale of replacement_property to occur before taxpayer transferred relinquished_property to related_party and accordingly taxpayer structured the transaction as a reverse like- kind exchange under the provisions of revproc_2000_37 2002_2_cb_308 modified by revproc_2004_51 2004_2_cb_294 on date taxpayer and e corp entered into a qualified exchange accommodation arrangement described in revproc_2000_37 e corp is a domestic single-owner limited_liability_company and wholly owned by d corp e corp is disregarded as a separate taxpayer pursuant to sec_301_7701-3 and has never made nor intends to make an election under sec_301_7701-3 to be taxed as an plr-126651-06 association d corp and e corp are unrelated to taxpayer and related_party in this reverse_like-kind_exchange e corp functioned as an exchange accommodation titleholder eat in addition on the same day taxpayer loaned to e corp dollar_figurea which is equal to the purchase_price of replacement_property and d corp granted taxpayer a security_interest in 100-percent of the membership interest in e corp as collateral for taxpayer’s loan to e corp e corp purchased the replacement_property for dollar_figurea on date on date taxpayer entered into an agreement with related_party to transfer relinquished_property to related party’s wholly owned subsidiary limited_liability co concurrently taxpayer and f corp which is an affiliate of d corp entered into an agreement to assign taxpayer’s right to receive relinquished_property sales proceeds dollar_figureb to f corp f corp is a qualified_intermediary qi described in sec_1 k - g and not a disqualified_person with respect to taxpayer within the meaning of sec_1_1031_k_-1 pursuant to the agreements taxpayer transferred relinquished_property to limited_liability co and limited_liability co paid dollar_figureb to f corp to complete the exchange taxpayer instructed f corp to acquire replacement_property accordingly f corp purchased 100-percent of the membership interest in e corp from d corp subject_to e corp ’s obligation under the loan for dollar_figureb at_f corp ’s direction d corp transferred the e corp ’s membership interest to taxpayer and also transferred dollar_figureb to taxpayer to pay down the loan because e is a disregarded_entity for federal tax purposes a transfer of all the interest in e corp is treated as a transfer of the assets of e corp as a result the outstanding balance of the loan was cancelled because taxpayer in effect became both the debtor and the creditor with respect to such balance after the above-transactions taxpayer held replacement_property and related_party held relinquished_property related_party intends to dispose relinquished_property within two years of its receipt law and analysis applicable_requirements for deferral under sec_1031 sec_1031 was initially promulgated to avoid taxing gains that were mere paper profits ie the taxpayer had realized nothing tangible and to tax them seriously interfered with normal business adjustments revenue act of sec_112 sec_1031 generally provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for plr-126651-06 investment if such property is exchanged solely for property of like-kind which is to be held either for productive use in a trade_or_business or for investment in arranging the like-kind_exchange sec_1_1031_k_-1 allows taxpayers to use a qi to facilitate a like-kind_exchange a taxpayer’s transfer of relinquished_property to a qi and subsequent receipt of like-kind replacement_property from the qi is treated as an exchange with the qi sec_1031 was subsequently enacted to accord nonrecognition treatment only to exchanges and conversions where a taxpayer can be viewed as merely continuing his investment if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect cashed out of the investment and the original exchange would not be accorded nonrecognition treatment see h_r rep no pincite reprinted in u s c c a n sec_1031 sets forth special rules for exchanges between related_persons sec_1031 provides that if a taxpayer exchanges property with a related_person nonrecognition treatment is offered to the taxpayer in accordance with sec_1031 with respect to the exchange and within two years of the date of the last transfer either the taxpayer or the related_person disposes of the property received in the exchange then there is no nonrecognition_of_gain_or_loss in the exchange in other words the gain_or_loss that was deferred under sec_1031 must be recognized as of the date of the disposition of the property received in the exchange sec_1031 provides that certain dispositions will not be taken into account for purposes of sec_1031 these include any disposition after the earlier of the death of the taxpayer or the death of the related_person in a compulsory or involuntary_conversion within the meaning of sec_1033 if the exchange occurred before the threat or imminence of such conversion or with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus if a transaction is set up to avoid the restrictions of sec_1031 sec_1031 operates to prevent nonrecognition of the gain_or_loss in the exchange both the ways_and_means_committee report and the senate_finance_committee print describe the policy concern that led to enactment of sec_1031 because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in plr-126651-06 like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect ‘cashed out’ of the investment and the original exchange should not be accorded nonrecognition treatment nonrecognition will not be accorded to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of the related_party rules for example if a taxpayer pursuant to a prearranged plan transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h_r rep no pincite reprinted in u s c c a n the parking transaction under revproc_2000_37 revproc_2000_37 sets forth a safe_harbor for acquiring replacement_property under a qualified exchange accommodation arrangement qeaa sometimes referred to as a parking transaction to facilitate reverse like-kind_exchanges as provided in this safe_harbor the service will not challenge either the qualification of property as either replacement or relinquished_property as defined in sec_1_1031_k_-1 or the treatment of the eat as the beneficial_owner of such property for federal_income_tax purposes if the property is held in a qeaa as defined in section dollar_figure of revproc_2000_37 application and analysis taxpayer represents that the exchange satisfies the requirements for deferred exchanges set forth in sec_1_1031_k_-1 and the safe_harbor for reverse exchanges set forth in revproc_2000_37 accordingly the only issue in this case is whether non- recognition treatment under sec_1031 would apply to a transaction where taxpayer purchases like-kind replacement_property from an unrelated third party via eat taxpayer sells relinquished_property to related_party for cash consideration received by a qi and related_party disposes relinquished_property within two years of the acquisition plr-126651-06 related party’s disposal of relinquished_property within two years of the acquisition will not trigger taxable gains pursuant to sec_1031 in the instant case taxpayer and related_party did not engage in a like-kind_exchange taxpayer transferred relinquished_property to related_party through a qi who also purchased replacement_property from an unrelated third person for taxpayer taxpayer’s transfer of relinquished_property to the qi and subsequent receipt of like-kind replacement_property from the qi is treated as an exchange with the qi who is not related to taxpayer sec_1_1031_k_-1 in addition sec_1031 will not apply to prevent nonrecognition of the gain_or_loss in the exchange taxpayer did not transfer relinquished_property to related_party as part of a transaction or series of transactions structured to avoid the purposes of sec_1031 the related parties in this case did not exchange high basis property for low basis property in anticipation of the sale of the low basis property only taxpayer held property before the reverse_like-kind_exchange and continued to hold like-kind_property after the exchange related_party did not hold property before the exchange accordingly related party’s proposed disposal of relinquished_property within two years of the acquisition will not result in a cashing out of an investment or shifting of basis between taxpayer and related_party under the given facts and representations sec_1031 will not apply to trigger ruling recognition of any gain realized when taxpayer purchases like-kind replacement_property from an unrelated third party via eat taxpayer sells relinquished_property to related_party for cash consideration received by a qi and related_party disposes relinquished_property within two years of the acquisition disclaimers treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transaction that are not specifically covered by the above ruling except as provided above no opinion is expressed as to the federal tax this ruling assumes that e corp is eligible to serve as eat within the meaning of revproc_2000_37 f corp is eligible to serve as qi in this transaction within the meaning of sec_1_1031_k_-1 taxpayer and related_party are related_persons within the meaning of sec_1031 and the transaction satisfies the requirements for deferred exchanges set forth in sec_1_1031_k_-1 and the safe_harbor for reverse exchanges set forth in revproc_2000_37 while this office has not verified plr-126651-06 any of the material submitted in support of the request_for_ruling it is subject_to verification on examination no opinion is expressed as to whether the accommodators used in this transaction are disqualified persons as defined in sec_1_1031_k_-1 as that would constitute essentially a factual determination this ruling is directed only to taxpayer sec_6110 k provides that it may not be cited as precedent pursuant to the power_of_attorney submitted by taxpayer a copy of this letter will be sent to taxpayer’s authorized representatives sincerely ______________________________ william a jackson branch chief branch office of associate chief_counsel income_tax and accounting
